Case 2:19-Cv-02410-RGK-.]E|\/| Document 11 Filed 04/01/19 Page 1 of 2 Page |D #:236

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cV-02410-RGK-JEM Date April 01, 2019

 

 

Title Alm Rivera, et al. v. Kristjen Nielsen, el al.

 

 

Present: 'I`he Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT .TUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiffs’ Ex Parte Application for

Temporary Restraining Order (DE 4)

On March 29, 2019, plaintiffs Alex Rivera and Cristina Ibarra (“Plaintiffs”) filed an ex parte
application for temporary restraining order (“"IRO”) (DE 4). Plaintiffs produced a film called The
lnjiltrators, which depicts the ami-immigration advocacy work of Argentinian immigrant Claudio Rojas
(“Rojas”). Rojas has lived in the United States since 2000. In 2010, Rojas received an order of removal;
he was detained in 2012. Immigration and Customs Enforcement (“ICE”) then granted Rojas an order of
supervision authorizing him to remain in the country. Since 2012, Rojas collaborated with Plaintiffs on
I71e I)y"iltrators. He has since been invited to speak at several fihn festivals screening Plaintiffs’ flhn.
But on February 27, 2019, ICE arrested and detained Rojas for deportation

Plaintiffs now request a TRO prohibiting defendants Kristjen Nielsen, William Barr, and Ronald
Vitiello (“Defendants”) from deporting Rojas, thereby preventing Rojas from personally attending and
speaking at events associated with Plaintiffs’ flhn.

Plaintiffs request the TRO on an ex parte basis because they received information indicating that
Rojas “will be deported as early as March 30.” (Pls.’ App. 1:7, ECF No. 4.) But Plaintiffs’ information
is second-hand, at best. (See Lai Decl. 1111 3_5, ECF No. 4-1.) At this time, the Court has not been
presented With non-hearsay facts alleging that Rojas’ deportation is set to occur on a specific date in the
immediate future. Accordingly, there is no clear emergency basis warranting ex parte relief. See Mission
Power Eng’g Co. v. Conl’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).

 

CV-90 (06/04) CIVIL MINU'I'ES - GENERAL Page 1 of 2

Case 2:19-Cv-O24lO-RGK-.]E|\/| Document 11 Filed 04/01/19 Page 2 of 2 Page |D #:237

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL l\/IINUTES - GENERAL
Case No. 2:19-cV-02410-RGK-JEM Date April 01, 2019

 

 

Title Alwc Rivera, et al. v. Kristjen Nielsen, et al.

 

For the foregoing reasons, the Court DENIES Plaintiffs’ TRO without prejudice

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINU'I'ES - GENERAL Page 2 of 2

